Citation Nr: 1105373	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a leg disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to July 
1972.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  The Veteran's lumbar spine spondylolisthesis with 
degenerative joint disease and degenerative disc disease is not 
related to active service or to service-connected disability.

2.  The Veteran does not have a leg disability that is related to 
active service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated 
by active service and is not causally related to service-
connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  The Veteran does not have a current leg disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  A letter dated in September 2007 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473.  The September 2007 letter informed the appellant of 
what evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining evidence, as 
well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and identified private 
medical records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified 
no VA treatment records.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded a VA examination in January 2009. 38 C.F.R. § 
3.159(c)(4).  In conjunction with a review of the claims file and 
physical examination of and interview with the Veteran, the 
examiner also determined that the Veteran had normal bilateral 
hips, knees and ankles and addressed the etiology of the 
Veteran's lumbar spine disorders.  The January 2009 VA 
examination report is thorough; thus this examination is adequate 
upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of a 
chronic lumbar spine or leg disorder is factually shown during 
service.  The Board concludes it was not.  

The Veteran's service treatment records indicate that he 
presented on March 31, 1971 with complaints of injury to leg 
while playing softball.  Impression was probable muscle 
contusion.  The Veteran was placed on light duty for three days.  
On April 5, 1971, the Veteran returned with complaints of leg 
ailment for eight days and reported that he could not march, run, 
etc.  Zactirin, a-balm, ace wrap (at least two or three) and 
light duty for two days were prescribed.  On April 14, 1971, the 
Veteran returned with report that when he applied the ace wrap 
and a-balm, his leg swelled up.  The Veteran reported that the 
more he walked, the worse it hurt.  An additional notation that 
the Veteran complained of three weeks of left shin splints.  
Physical examination demonstrated tender calf muscle without 
swelling.  Workup included x-ray of left tibia.  The Veteran was 
placed on light duty for three days.  

Despite findings in service of left leg injury, the Board cannot 
conclude a "chronic" left leg condition was incurred during 
service.  Treatment for a disorder in service cannot be 
considered treatment for a chronic disorder unless there is some 
indication that a chronic disorder exists.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.   For a showing of chronic 
disability in service there is required a combination of 
manifestations sufficient to identify the disorder, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  In addition, on the clinical 
examination for separation from service, the Veteran's lower 
extremities were evaluated as normal.  

The service treatment records are absent complaints, findings or 
diagnoses of any back injury or disorder during service.  On the 
clinical examination for separation from service, the Veteran's 
spine was evaluated as normal.  Thus, there is no medical 
evidence that shows that the Veteran suffered from a chronic 
lumbar spine disorder or chronic leg disorder during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Arthritis can be service-connected on such a basis.  
However, the first showing of lumbar spine arthritis was not 
until January 2009, more than 30 years after the appellant's 
discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  Although the appellant reports 
continuity of post-service symptoms, the Board finds his 
allegations to be of limited probative value.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Although the Veteran asserts that his 
lumbar spine disorders are related to service, he is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He is competent to give evidence about 
what he experienced; for example, he is competent to report that 
he engaged in certain activities in service and currently 
experiences certain symptomatology.   See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  In this regard, the 
Board notes that the record is devoid of objective evidence of 
lumbar spine problems until decades after service.  

In addition, the Veteran's recollections of the alleged bus 
accident have changed each time he has provided details.

In July 2008, the Veteran's private physician noted that the 
Veteran recounted the details of an accident that occurred in 
February of 1971 while in the military.  The Veteran reported 
that he was traveling in a military vehicle at a rate of 
approximately 60 to 70 miles an hour, at which time the vehicle 
was involved in an accident in which they hit a telephone pole.  
The Veteran reported that they hit the telephone pole and that 
they were subsequently rear ended by another vehicle that was 
traveling in the caravan.  The Veteran recounted that there was 
no seatbelt on at this time and that he did have significant back 
pain at this point.

The Veteran filed a statement in September 2008.  He reported, 

I ... was stationed at Fort Polk, Louisiana in February 
of 1972.  During my time stationed here I was sent TDY 
to New Orleans to transport the Honor Guard during 
Mardi gras.  It was on our way home that I was a 
passenger in the front right seat of the bus.  It was 
extremely foggy and we came upon an accident where the 
road was blocked.  The driver of the bus I was riding 
in veered from the road, avoiding the vehicles 
blocking the road, hitting the ditch continuing on and 
hitting a telephone pole.  With in seconds we were 
struck from behind by the second bus in the convoy.  
This impact ejected me from my seat throwing me into 
the metal bar in the front of my seat.  Fearing of 
what to do next we reloaded on to the bus that was 
still driv[]able and preceded on back to our post.  
When we arrived back at the post my superior in charge 
of the motor pool ordered us to go back to work and 
that nothing needed to be said or that we would be 
responsible for repairing the buses. ... We were taught 
not to balk or disobey orders or there would be severe 
consequences ...  

At the January 2009 VA examination, the Veteran reported that he 
was involved in a motor vehicle accident in 1972 while stationed 
at Fort Polk, that he was a passenger in a bus that was forced 
off the road and rear ended after it came to a stop and that he 
was not wearing a seatbelt.  The Veteran reported noting some low 
back discomfort at that time but did not have it evaluated.  The 
Veteran related problems with his lower back since that time 
without a history of subsequent injuries to the back.  

In November 2009, the Veteran testified,

I was involved in a bus accident.  ...  We were coming 
back from Mardi gras after holding honor guard.  And 
on the way back, the driver of the bus was in a poor 
condition, and he was probably driving faster than he 
should.  ....  But there was a car across the highway, 
and he went to the side to miss it, hit a telephone 
pole.  The other two buses behind us ran into the back 
of us. ... I was pushed through the steel enclosure at 
the front.  ...  I had no medical treatment.  ...  We got 
back to post, and we were working for a civilian in 
the motor pool, and he just looked at us and told us 
to get back to work.  We looked fine.     

In June 2010, the Veteran presented to VA to establish 
care.  He reported that he had been run over by a 
motorcycle in 1969 resulting in severe leg injury to his 
left leg requiring surgery and was told at one point that 
he would never walk again.  The Veteran reported that his 
back problems began in 1970 when he was hit by another 
player in a softball game which resulted in exacerbation of 
left leg pain and a limp favoring his right leg which in 
turn caused back pain.  The Veteran reported that he was 
also in a multi-vehicle bus crash in 1972 when he was 
thrown inside the bus which also exacerbated his back pain.  

There are inconsistencies in the Veteran's reports that call into 
question the Veteran's credibility.    

With respect to the actual accident, in the September 2008 
statement, the Veteran stated that the road was blocked by "an 
accident" and the driver veered from the road to avoid "the 
vehicles" blocking the road.  However, in November 2009, the 
Veteran testified that there was "a car" across the highway, 
and the driver went to the side to miss it.  In addition, in the 
September 2008 statement, the Veteran stated that the bus was 
struck from behind by the second bus in the convoy.  In July 
2008, the Veteran reported that they were rear ended by another 
vehicle that was traveling in the caravan.  However, in November 
2009, the Veteran testified that "the other two buses behind us 
ran into the back of us."  In June 2010, the Veteran reported 
that he was in a multi-vehicle bus crash in 1972.  

With respect to circumstances leading up to the crash, in July 
2008, the Veteran reported that the bus was traveling 
"approximately 60 to 70 miles an hour."  In the September 2008 
statement, the Veteran stated that it was extremely foggy.  In 
November 2009, the Veteran testified the driver of the bus was in 
a poor condition, and he was "probably" driving faster than he 
should.  

There are also inconsistencies with respect to why the Veteran 
did not seek medical attention for any injuries.  In the 
September 2008 statement, the Veteran stated that his superior in 
charge of the motor pool ordered him to go back to work and he 
was taught not to disobey orders.  However, he testified in 
November 2009 that he was working for a civilian in the motor 
pool, and that the civilian just looked at him and told him to 
get on back to work.  

Thus, there are inconsistencies with respect to how many vehicles 
were in the road at the time the bus veered off and how many 
other buses rear ended the Veteran's bus.  There is an 
inconsistency with respect whether the Veteran was given an order 
to go back to work.  The record also suggests an inconsistency in 
the circumstances leading up to the time of the accident.  

The Board also notes inconsistencies in the record with respect 
to previous injuries.  In June 2010, the Veteran reported that he 
had been run over by a motorcycle in 1969 resulting in severe leg 
injury to his left leg requiring surgery and was told at one 
point that he would never walk again.  However, the Report of 
Medical Examination conducted in September 1970 evaluated the 
Veteran's lower extremities as normal, and no surgical scars were 
noted.  On the Report of Medical History completed by the Veteran 
in conjunction with his Induction physical, he noted a knee 
injury due to a motorcycle wreck but denied ever having history 
of broken bones and bone, joint, or other deformities.  In April 
1972, the Veteran reported that he had not been hospitalized for 
the five years prior.   

There are also inconsistencies in the record with respect to the 
severity of the alleged in-service back injury.  In July 2008, 
the private physician noted that the Veteran had significant back 
pain at the time of the accident.  In January 2009, however, the 
Veteran reported that he "noted some back discomfort" at that 
time.  

Because there are inconsistencies in the Veteran's various 
statements, the Board cannot find the Veteran's statements 
credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)  As such, the Board finds 
that any assertions by the Veteran as to the continuity of 
symptomatology of his back pain since service to be not credible.

The Board notes that in support of his claim, the Veteran has 
submitted a statement authored by S.H. in which she recalls, 

I worked as the office manager [and] bookkeeper for a 
real estate company ... The company not only sold all 
types of real estate but built houses for sale and 
developed subdivision.  Prior to [the Veteran's] going 
into the army he worked for the company in the 
developing and building portion of the company.  Upon 
his return to [the company] after getting out of the 
Army he was hired back into sales [and] building.  
After a short time due to his back injury while in the 
Army he was unable to perform the duties he was hired 
to do.  The company felt it was in the best interest 
for [the Veteran and] the company to let him go.

In this case, a vague recollection of the timing of an employee 
discharged from a company for back problems many years after the 
incident is not sufficient to corroborate the Veteran's 
contentions of continuity of lumbar spine symptomatology.   

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

With respect to medical evidence of a current disability, the 
Veteran's current complaints of leg pain have been related as 
radiculopathy symptoms to the lumbar spine.  Thus, the Veteran's 
leg pain is actually part and parcel of his lumbar spine disorder 
and not a leg disorder.  In the absence of competent evidence 
which suggests that the Veteran's leg pain constitutes a chronic 
leg disability which could be related to service, entitlement to 
service connection for leg pain must be denied.
   
The Veteran has been diagnosed with spondylolisthesis, 
degenerative joint disease, and degenerative disc disease.  Thus, 
there is medical evidence of a current chronic lumbar spine 
disorder.  The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current disability 
and military service.  

With respect to medical or lay evidence of in-service injury, the 
Board notes again that the Veteran contends that he was injured 
in a bus accident in February 1972.  In support of his claim that 
a bus accident occurred, the Veteran has submitted statements 
from relatives and N.E.S., a retired soldier.  The Veteran's wife 
and grandmother-in-law both stated that the Veteran told them 
about the bus accident that happened in February 1972.  N.E.S. 
stated, "I know of the accident involving [the Veteran] and of 
the orders given to him to keep silent."  

In this case, neither the Veteran's wife nor her grandmother 
contend that they were with the Veteran at the time of the 
accident and cannot provide an eyewitness account.  Similarly, 
N.E.S. does not indicate how he knew of the accident or of the 
orders given.  Nevertheless, the Board finds that there is 
sufficient corroboration for the Veteran's contention that he was 
on a bus which was involved in some type of accident.  However, 
because of the inconsistencies in the Veteran's statements with 
respect to details of the accident and the fact that the only 
corroboration with respect to alleged back injury are provided by 
persons nearly forty years after the accident who do not contend 
they witnessed the accident or the Veteran's injuries at the time 
of the accident, the Board cannot concede that that he suffered 
an injury in the February 1972 bus accident.  

With respect to medical evidence of a nexus between an in-service 
injury or disease and the current disability, there appears to be 
a difference of opinion among the medical professionals.  In 
deciding whether the Veteran's lumbar spine disorders are related 
to his military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and that 
there must be plausible reasons for favoring one medical opinion 
over another.  Id.

In July 2008, the Veteran's private physician, noted that the 
Veteran was seen and evaluated to become an established patient 
and recounted the details of the February 1972 bus accident.  The 
physician noted that the Veteran reported that he had significant 
back pain at that point and that "at this point, he continues to 
have pain on a daily basis."  

The Veteran underwent VA examination in January 2009.  After 
review of the claims file, physical examination of and interview 
with the Veteran, the examiner provided an opinion that the 
Veteran's back-related complaints were related to aging and 
occupational stresses over the years.  The examiner noted that 
the Veteran related his back pain to a bus accident noting that 
he did not seek treatment for his back at that time.  The 
examiner noted that he did not find any evidence of back-related 
complaints at the time of exit in 1972.  

With regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled to 
absolute deference.  Indeed, the courts have provided guidance 
for weighing medical evidence.  They have held, for example, that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
addition, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.   
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight 
to be accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

Here, there are legitimate reasons for accepting the January 2009 
unfavorable VA medical opinion over the report by the Veteran's 
private physician.  

In this case, to the extent the private physician's statement can 
be construed as relating the Veteran's back complaints to his 
military service, as the statement appears to be based solely on 
facts supplied by the Veteran which have been determined by the 
Board to be not credible based on internal inconsistencies, it is 
not probative.  In addition, there is no indication that the 
private physician reviewed the Veteran's claims file.  Thus, all 
available evidence was not considered and pertinent facts were 
neither identified nor evaluated and weighed, including the July 
1972 Report of Medical Examination which showed clinical 
evaluation for Veteran's spine and lower extremities as normal as 
well as the examiner's indication of no defects or diagnoses.    

In contrast, the January 2009 VA examiner's opinion was based on 
an independent review of the entire record in addition to a 
personal clinical evaluation.  The examiner specifically 
discussed the absence of back-related complaints in the Veteran's 
service record and no significant complaints at the time of exit 
in 1972.  Thus, the Board finds that the January 2009 VA 
examiner's unfavorable opinion has higher probative weight than 
the private physician's favorable statement.  It is important to 
note that the VA examiner found it was pertinent that the Veteran 
had served as a printer operator since exit from the military.

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until more than 30 years 
after service.  

Thus, the record is absent evidence of in-service incurrence of a 
chronic leg or lumbar spine disorder, evidence of lumbar spine 
arthritis within a year following service, evidence of continuity 
of symptomatology, medical evidence of a current chronic leg 
disability, and competent and probative evidence of a nexus 
between service and currently diagnosed lumbar spine disorders.  
There is competent and probative evidence that the veteran does 
not currently have a chronic leg disorder and that his current 
lumbar spine disorder is not related to service.

The Board notes that in the alternative, the Veteran contends 
that his lumbar spine disorders are aggravated by his altered 
gait caused by his left leg.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

In this case, however, as service-connection has not been 
established for a leg disability, service-connection on a 
secondary basis cannot be established for a lumbar spine 
disability.

Although the Veteran contends that he has a leg disability and a 
lumbar spine disability that are related to his service, as a 
layman he is not competent to offer opinions on medical causation 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is against 
the claims for service connection, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a leg disability is denied.

Entitlement to service connection for a lumbar spine disability 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


